DETAILED ACTION
Status of the Claims
Per Applicant’s response filed on 2/28/2022, claims 21-22, 25-26, 28, 31, 33-37 and 44-47 are pending. 

Response to Amendment
The only outstanding rejection was a 35 USC 101 rejection to the pending claims for reciting a judicial exception- abstract idea. As previously discussed during the Interview conducted on 02/03/2022, the Applicant has amended the claims to positively recite a graphical user interface as a step to practically integrate the recited judicial exception(s), similar to the 101 eligible claims found in Example 37 of the 101 Subject Matter Eligibility Examples: Abstract Ideas1. 
The Applicant’s current claim amendments and the Remarks dated 02/28/2022 have been fully considered and are found persuasive. Thus, the 101 rejections are withdrawn.

Allowable Subject Matter
Claims 21-22, 25-26, 28, 31, 33-37 and 44-47 are allowed. (Renumbered claims 1-17.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remotely suggest the method, system and/or apparatus including graphically arranging, a plurality of continuous monitored analyte levels based on one or more meal types associated with a meal schedule for a predetermined time period, and thereby resulting in a graphical user interface comprising arranged monitored analyte levels, and automatically associating a temporal meal event identifier to a rate of increase of the plurality of continuous monitored analyte levels when the rate of increase of the plurality of continuous monitored analyte levels exceeds a predetermined threshold, in combination with other recited claim limitations of claims 21, 34 and 38 of the current invention.
Weinert et al. US 7,941,200 B2 discloses a method, apparatus and system comprising a sensor and processor for acquiring a plurality of analyte levels (i.e. glucose) within a predetermined time period. A user is able to tag or identify certain analyte levels with a temporal meal identifier e.g. L, D, B, resulting in a displayed user graphical interface of a plurality of analyte levels having identified temporal meal identifiers. Weinert also discloses monitoring the rate of increase of the analyte levels relative to predetermined threshold so as to control treatment delivery. However Weinert does not disclose automatically associating temporal meal identifiers based on the a rate of increase of the plurality of continuous monitored analyte levels compared to predetermined threshold level(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
May 11, 2022


    
        
            
        
            
        
            
    

    
        1 https://ptoweb.uspto.gov/patents/exTrain/documents/101-examples-37-42.pdf